                                          Case 4:21-cv-00344-JSW Document 70 Filed 06/24/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DEFENDERS OF WILDLIFE, et al.,                      Case No. 21-cv-00344-JSW
                                                        Plaintiffs,
                                   8
                                                                                             ORDER DENYING MOTION TO
                                                  v.                                         DISMISS OR STRIKE FIRST
                                   9
                                                                                             AMENDED COMPLAINT
                                  10     U.S. FISH AND WILDLIFE SERVICE, et
                                         al.,                                                Re: Dkt. No. 56
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Now before the Court for consideration is the motion to dismiss and motion to strike the

                                  14   first amended complaint filed by Intervenor Defendants National Rifle Association (“NRA”) and

                                  15   Safari Club International (“SCI”) (collectively, “Intervenor-Defendants”). The Court has

                                  16   considered the parties’ papers, relevant legal authority, and the record in the case, and it finds this

                                  17   matter suitable for disposition without oral argument. See N.D. Civ. L.R. 7-1(b). The Court

                                  18   HEREBY VACATES the hearing scheduled for July 2, 2021. For the following reasons, the

                                  19   Court DENIES Intervenor-Defendants’ motion.

                                  20                                             BACKGROUND

                                  21          Plaintiffs filed the complaint in this matter against the U.S. Fish and Wildlife Service and

                                  22   Debra Haaland, U.S. Secretary of the Interior (“Federal Defendants”) on January 14, 2021. (Dkt.

                                  23   No. 1.) On March 1, 2021, the Court granted the parties’ stipulation extending the Federal

                                  24   Defendants deadline to answer the complaint to April 19, 2021. (Dkt. No. 20.) On April 2, 2021,

                                  25   NRA and SCI filed their motion to intervene. (Dkt. No. 21.) On April 19, 2021, the Federal

                                  26   Defendants answered the complaint. (Dkt. No. 29.) The Court granted Intervenor-Defendants

                                  27   motion to intervene on May 3, 2021. (Dkt. No. 34.)

                                  28          On May 6, 2021, Intervenor-Defendants’ filed a motion to dismiss for lack of jurisdiction
                                            Case 4:21-cv-00344-JSW Document 70 Filed 06/24/21 Page 2 of 4




                                   1   arguing that Plaintiffs failed to sufficiently allege Article III standing. (Dkt. No. 39.) On May 20,

                                   2   2021, Plaintiffs filed a first amended complaint (“FAC”) and response to the motion to dismiss

                                   3   stating that the filing of FAC, which contains additional allegations related to Plaintiffs’ Article III

                                   4   standing, mooted Intervenor-Defendants’ motion to dismiss. (See Dkt. Nos. 54, 55.) In response

                                   5   to the FAC, Intervenor-Defendants filed the instant motion to dismiss and strike the FAC as

                                   6   untimely under Fed. R. Civ. P. 15(a)(1)(B). (Dkt. No. 59.) On June 3, 2021, the Federal

                                   7   Defendants answered the FAC, in which they stated an objection to the timeliness of the FAC.

                                   8   (Dkt. No. 60.) Plaintiffs opposed Intervenor-Defendants’ motion to dismiss the FAC on June 4,

                                   9   2021, and Intervenor-Defendants submitted a reply on June 10, 2021. (Dkt. Nos. 62, 63.)

                                  10                                                 ANALYSIS

                                  11   A.        Applicable Legal Standard.
                                  12             Fed. R. Civ. P. 15(a) permits a party to amend its pleading once as a matter of course
Northern District of California
 United States District Court




                                  13   within:

                                  14             (A) 21 days after serving it, or
                                  15             (B) If the pleading is one to which a responsive pleading is required, 21 days
                                                     after service of a responsive pleading or 21 days after service of a motion
                                  16                 under Rule 12(b), (e), or (f), whichever is earlier.
                                  17   Fed. R. Civ. P. 15(a)(1). “In all other cases, a party may amend its pleading only with the

                                  18   opposing party’s written consent or the court’s leave. The court should freely give leave when

                                  19   justice so requires.” Fed. R. Civ. P. 15(a)(2). When considering whether to grant leave to amend,

                                  20   the Court considers five factors: (1) bad faith on the party seeking amendment; (2) undue delay;

                                  21   (3) prejudice to the opposing party; (4) futility of amendment; and (5) whether the plaintiff

                                  22   previously amended the complaint. See In re W. States Wholesale Nat. Gas Antitrust Litig., 715

                                  23   F.3d 716, 738 (9th Cir. 2013). Because an amended complaint supersedes the original, after an

                                  24   amended complaint is filed, a motion to dismiss targeting the original complaint becomes moot.

                                  25   See Ramirez v. Cty. of San Bernadino, 806 F.3d 1002, 1008 (9th Cir. 2015).

                                  26   B.        The Court Denies Intervenor-Defendants’ Motion to Dismiss and Strike the FAC.
                                  27             Intervenor-Defendants argue that the FAC was untimely under Fed. R. Civ. P. 15(a)(1)(B),

                                  28   and accordingly, it did not moot Intervenor-Defendants’ original motion to dismiss. For that
                                                                                           2
                                          Case 4:21-cv-00344-JSW Document 70 Filed 06/24/21 Page 3 of 4




                                   1   reason, Intervenor-Defendants argue that the Court should grant its first motion to dismiss for lack

                                   2   of jurisdiction based on Plaintiffs’ failure to oppose the motion and dismiss or strike the FAC.

                                   3          Here, Plaintiffs filed the FAC within twenty-one days of Intervenor-Defendants’ motion to

                                   4   dismiss for lack of jurisdiction. However, Plaintiffs’ FAC was filed more than twenty-one days

                                   5   after the Federal Defendants filed their answer to the complaint. Intervenor-Defendants argue that

                                   6   the Federal Defendants’ answer started the clock on Rule 15(a)(1)(B)’s twenty-one-day deadline

                                   7   rendering the FAC untimely.

                                   8          Although more than twenty-one days had passed since Federal Defendants filed their

                                   9   answer before Plaintiffs filed the FAC, only fourteen days had elapsed since Intervenor-

                                  10   Defendants filed their motion to dismiss. As such, the Court finds that Plaintiffs were entitled to

                                  11   amend as of right with respect to the Intervenor-Defendants. This conclusion is in accord with the

                                  12   reasoning adopted by many courts that “[w]here there are multiple defendants, and some
Northern District of California
 United States District Court




                                  13   defendants have filed an answer and some defendants have not, the plaintiff may amend the

                                  14   complaint as a matter of course as to the non-answering defendants.” Hylton v. Anytime Towing,

                                  15   No. 11CV1039 JLS WMC, 2012 WL 1019829, at *2 (S.D. Cal. Mar. 26, 2012); see Backcountry

                                  16   Against Dumps v. United States Bureau of Indian Affs., No. 20-CV-2343 JLS (DEB), 2021 WL

                                  17   242934, at *1 (S.D. Cal. Jan. 25, 2021) (amendment as of right proper where plaintiffs filed an

                                  18   amended complaint within twenty-one days of federal defendants motion to dismiss despite the

                                  19   fact that more than twenty-one days had passed since intervenor-defendants had filed a motion to

                                  20   dismiss); Yellowcake, Inc. v. Triwolf Media, LLC, No. 1:20-CV-0981 AWI SKO, 2020 WL

                                  21   6728934, at *2 & n.2 (E.D. Cal. Nov. 16, 2020) (plaintiffs’ amended complaint was timely under

                                  22   Rule 15(a)(1)(B) because it was filed on the twenty-first day after defendants’ answer despite the

                                  23   fact that more than twenty-one-days had passed since other defendants had answered).

                                  24          Accordingly, Plaintiffs were entitled to amend the complaint as of right as to Intervenor-

                                  25   Defendants because they filed the FAC within twenty-one days of the Intervenor-Defendants’ first

                                  26   motion to dismiss. Although the twenty-one-day period to amend as a matter of right had expired

                                  27   as to Federal Defendants, it had not expired as to Intervenor-Defendants. Plaintiffs were permitted

                                  28   to amend as a matter of course as to Intervenor-Defendants. Therefore, the filing of the FAC was
                                                                                         3
                                          Case 4:21-cv-00344-JSW Document 70 Filed 06/24/21 Page 4 of 4




                                   1   timely, and Intervenor-Defendants’ motion to dismiss for lack of jurisdiction, which targeted the

                                   2   original complaint, is moot. Ramirez, 806 F.3d at 1008.

                                   3              As for Federal Defendants, because more than twenty-one days had passed from the time

                                   4   Federal Defendants answered the original complaint to the time the FAC was filed, Plaintiffs’

                                   5   ability to amend as a matter of right with respect to Federal Defendants expired prior to the filing

                                   6   of the FAC. Accordingly, Plaintiffs may amend against Federal Defendants only if granted leave

                                   7   to do so or with Federal Defendants consent. See Fed. R. Civ. P. 15(a)(2).

                                   8              Here, Federal Defendants have already answered the FAC. And although Federal

                                   9   Defendants state their objection to the timeliness of the FAC under Rule 15(a)(1)(B), they have

                                  10   not moved to dismiss or strike the FAC or argued that they would be prejudiced by its filing.

                                  11   Additionally, the relevant factors weigh in favor of permitting leave to amend. There does not

                                  12   appear to be any bad faith or undue delay in Plaintiffs’ amendment, the amendment does not
Northern District of California
 United States District Court




                                  13   appear to be futile, and it will not prejudice Federal Defendants. Accordingly, the Court grants

                                  14   Plaintiffs leave to file the FAC against Federal Defendants.

                                  15              Because Plaintiffs were entitled to amend as of right against Intervenor-Defendants and

                                  16   because the Court grants Plaintiffs leave to amend against Federal Defendants, the FAC is the

                                  17   operative complaint and applies to all parties.

                                  18                                               CONCLUSION

                                  19              For the foregoing reasons, the Court DENIES as MOOT Intervenor-Defendants’ motion to

                                  20   dismiss for lack of jurisdiction and DENIES Intervenor-Defendants’ motion to dismiss or strike

                                  21   the FAC. The FAC supersedes the original complaint and is the operative complaint as to all

                                  22   parties.

                                  23              IT IS SO ORDERED.

                                  24   Dated: June 23, 2021

                                  25                                                      ______________________________________
                                                                                          JEFFREY S. WHITE
                                  26                                                      United States District Judge
                                  27

                                  28
                                                                                           4
